RUDDER V. WAMU



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-04-151-CV





TRISH RUDDER	APPELLANT



V.



WASHINGTON MUTUAL BANK	APPELLEE



------------



FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Trish Rudder attempts to appeal from a trial court order dissolving a temporary restraining order and denying temporary injunctive relief.  Appellee Washington Mutual Bank filed a motion to dismiss for want of jurisdiction, asserting that appellant’s notice of appeal was not timely filed.  

On May 21, 2004, this court informed appellant that it was concerned it may not have jurisdiction over this appeal because the notice of appeal was untimely filed and that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court a response showing a reasonable explanation for the late filing of the notice of appeal.  No response has been filed.  

A party may appeal from an interlocutory order that refuses a temporary injunction.  
Tex. Civ. Prac. & Rem. Code Ann.
 § 51.014(4) (Vernon Supp. 2004).  The trial court’s order was signed April 16, 2004.  No post-judgment motion was filed to extend the appellate deadline, so appellant’s notice of appeal was due May 6, 2004, but was not filed until May 17, 2004.  
Tex. R. App. P.
 26.1(b).

The times for filing a notice of appeal are jurisdictional in this court, and absent a timely filed notice of appeal or an extension request, we must dismiss the appeal.  
See id. 
2, 25.1(b), 26.3; 
Verburgt v. Dorner, 
959 S.W.2d 615, 617 (Tex. 1997) (holding once extension period has passed, a party can no longer invoke an appellate court’s jurisdiction).  Accordingly, we grant appellee’s motion and dismiss this appeal for want of jurisdiction.  

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  July 8, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.